COMPASS 2 AND 3 VARIABLE ACCOUNTS: Capital Appreciation Variable Account High Yield Variable Account Government Securities Variable Account Money Market Variable Account Global Governments Variable Account Total Return Variable Account Supplement to Current Statement of Additional Information: Effective May 28, 2010, the first paragraph under non-fundamental policy (1) in the sub-section entitled “Investment Restrictions” under the main heading “The Variable Accounts’ Investment Strategies, Risks, and Restrictions” is replaced in its entirety by the following: Each Variable Account has the following additional non-fundamental policy which may be changed without shareholder approval. The Money
